Citation Nr: 1734500	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to a rating in excess of 20 percent for status post herniated nucleus pulposus with spondylosis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to May 1991 and had a prior period of active duty for training (ACDUTRA) from April 1988 to August 1988.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from a May 2009 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) granted an increased 20 percent rating for status post herniated nucleus pulposus with spondylosis, effective September 16, 2008 (the date of the current increased rating claim).

After remanding this issue in November 2013 for additional development, the Board issued a decision in January 2016 (by a different Veterans Law Judge than the undersigned) that (in pertinent part) denied a rating in excess of 20 percent for status post herniated nucleus pulposus with spondylosis.  The Veteran appealed that portion of the Board's decision to the Court.

In December 2016, the Court issued an Order that (in pertinent part) vacated the January 2016 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in a December 2016 Joint Motion for Partial Remand (Joint Motion) by the parties.

In February 2017, the case was remanded (by the same Veterans Law Judge who issued the January 2016 decision) for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

Also, in January 2016, the Board denied a rating in excess of 20 percent for residuals of right knee injury, status post anterior cruciate ligament (ACL) reconstruction and partial medial meniscectomy with degenerative joint disease (DJD), and granted a separate 10 percent rating for right knee DJD.  The Veteran did not appeal those matters to the Court, and such matters are not before the Board.
FINDING OF FACT

For the entire period of claim, the Veteran's status post herniated nucleus pulposus with spondylosis is shown to have been manifested by forward flexion to no less than 40 degrees, even when considering his reports of pain and functional loss (to include during flare-ups); ankylosis, incapacitating episodes (of bed rest prescribed by a physician) of any duration, and associated neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for status post herniated nucleus pulposus with spondylosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by letters in December 2008 and February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The Veteran underwent pertinent VA examinations in April 2009, January 2014, and April 2017 (and the Veteran has not alleged that his disability symptoms have worsened since the most recent examination).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of the Veteran's lumbar spine disability.  In addition, the April 2017 VA examination adequately addressed the functional impairment due to such disability, in order to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

All of the relevant development requested by the Board's November 2013 and February 2017 remands was completed, with the February 2017 remand instructions serving to implement the guidance of the December 2016 Joint Motion.  See Stegall v. West, 11 Vet. App. 268 (1998).  (As explained in the Board's January 2016 decision, while the RO did not associate with the record another complete copy of the April 2009 VA examination report, as the Board had instructed in its November 2013 remand, the Board finds that the truncation on the right-hand margin of that examination report currently of record is so minimal as not to substantially affect the understanding or meaning of any pertinent part of the report.  Therefore, the Board finds the lack of another copy of the report in the record to be nonprejudicial in proceeding with adjudication of the Veteran's claim.)

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for status post herniated nucleus pulposus with spondylosis, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Veteran's status post herniated nucleus pulposus with spondylosis has been rated under Code 5243 and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for rating the disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5243.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5243, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the current claim for an increased rating for his status post herniated nucleus pulposus with spondylosis in September 2008.

For the entire period of claim, the Veteran's status post herniated nucleus pulposus with spondylosis is shown to have been manifested by forward flexion to no less than 40 degrees, even when considering his reports of pain and functional loss (to include during flare-ups), as shown by the evidence outlined below.

At the Veteran's April 2009 VA spine examination, forward flexion of his thoracolumbar spine in active motion measured 90 degrees, with no additional limitations after three repetitions.  The Veteran reported having spinal flare-ups of moderate severity, and the examiner noted that there was objective evidence of pain on active range of motion and following repetitive motion - however, as noted in the December 2016 Joint Motion, this April 2009 examination did not document at what point range of motion loss was specifically attributed to pain or whether there was any functional loss due to flare-ups.

At the Veteran's January 2014 VA spine examination, forward flexion of his thoracolumbar spine during initial testing measured 80 degrees (with objective evidence of painful motion beginning at 20 degrees), with no degrees of motion lost after three repetitions (i.e., forward flexion after three repetitions continued to measure 80 degrees).  Given the above results, the Board finds that, although painful motion during the initial forward flexion testing began at 20 degrees, the Veteran was not functionally limited from attaining forward flexion all the way up to 80 degrees.  While the Veteran reported having spinal flare-ups two to three times per month, the examiner opined that there was no additional loss of range of motion for the low back due to painful motion and no limitation of functional ability during flare-ups.  However, as noted in the December 2016 Joint Motion, the examiner did not conduct any weight-bearing and nonweight-bearing tests for pain, despite noting that the Veteran had functional loss after repetitive use which was manifested by the following: less movement than normal, weakened movement, incoordination, pain on movement, and interference with sitting, standing, and/or weight-bearing.

A November 2014 VA treatment record documented that forward flexion of the Veteran's lumbar spine measured 40 degrees before pain.  A March 2016 VA treatment record noted that the motion in his lumbosacral spine was "limited," but did not provide any range of motion measurements (to include in degrees).  An August 2016 VA treatment record noted reduced range of motion for his low back ("especially on extension and right rotation"), but did not provide any range of motion measurements (to include in degrees).

At the Veteran's April 2017 VA spine examination, forward flexion of his thoracolumbar spine during initial testing measured 90 degrees, with no additional loss of function or range of motion after three repetitions.  The examiner also noted that there was no evidence of pain on passive range of motion testing of the back, and further noted: "It is not possible at this time to conduct non-weight bearing range of motion testing on the thoracolumbar spine because the back is always weight bearing[;] therefore[,] the request is impossible."  The Board finds that, because the Veteran's lumbar spine was tested on both active and passive motion, and in weight-bearing, and because the examiner explained why it was not feasibly possible to conduct testing in nonweight-bearing (and for the spine, there is no opposite undamaged joint), the April 2017 examination complies with the requirements set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  While the Veteran reported having spinal flare-ups and functional loss (described by him as "Limited ROM [range of motion] due to pain"), the examiner opined that there was pain noted on examination but that such pain did not result in or cause functional loss.  Regarding the question of whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with flare-ups, the examiner answered: "Unable to say without mere speculation" - and explained as follows: "I am unable to say because the [Veteran's] complaints are not consistent with his examination.  He has normal ROM and I cannot say a degree of loss without speculating."  The Board finds that, because the examiner explained why additional range of motion loss or functional loss could not be documented (in degrees or otherwise), the April 2017 examination complies with the requirements set forth in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In addition, for the entire period of claim, the Veteran's status post herniated nucleus pulposus with spondylosis is not shown to have been manifested by ankylosis or incapacitating episodes (of bed rest prescribed by a physician), as demonstrated by the completely negative findings regarding these two conditions in the evidence of record (including on the April 2009, January 2014, and April 2017 VA examinations).

Furthermore, for the entire period of claim, the Veteran's status post herniated nucleus pulposus with spondylosis is not shown to have been manifested by associated neurological manifestations.  The Board notes that the Veteran has reported intermittent pain in his legs during the period of the current claim.  At his April 2009 VA examination, neurological testing was normal except for one finding (1/2 pinprick sensation in the right lower extremity), but the April 2009 examiner summarized these results as showing a decrease in pinprick sensation along the left dorsum foot and lower leg; given this conflict, the Board finds that these test results are entitled to no probative weight (and, as noted in the January 2016 decision, the April 2009 VA examiner did not specifically relate any loss of sensation to the Veteran's spine disability).  Thereafter, full neurological testing conducted at the January 2014 VA examination was entirely normal.  A November 2014 VA treatment record noted that the Veteran's deep tendon reflexes were symmetrical and that his strength was intact.  An August 2016 VA treatment record noted positive straight leg raising on the right at 15 degrees, but no other neurologic (sensory, strength, or reflex) testing was conducted at that time.  Thereafter, full neurological testing conducted at the April 2017 VA examination was entirely normal (including straight leg raise testing bilaterally).

As outlined above, the evidence of record for the entire period of claim documents that the Veteran's status post herniated nucleus pulposus with spondylosis is shown to have been manifested by forward flexion to no less than 40 degrees, even when considering his reports of pain and functional loss (to include during flare-ups), and that ankylosis, incapacitating episodes (of bed rest prescribed by a physician) of any duration, and associated neurological manifestations are not shown.  Accordingly, the Board finds that a rating in excess of 20 percent for status post herniated nucleus pulposus with spondylosis is not warranted at any time during the period of claim.  See 38 C.F.R. § 4.71a, Code 5243; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

In a November 2015 brief, the Veteran's representative argued that "the [V]eteran's limitation by pain is not adequately considered under the schedular criteria for range of motion [for the lumbar spine]" and requested that, if the Board could not grant an increased rating on a schedular basis for the Veteran's status post herniated nucleus pulposus with spondylosis, that the case be referred for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.

Here, the Board finds that the schedular criteria provide for ratings in excess of those assigned for greater degrees of lumbar spine disability, but such greater degrees of disability (i.e., forward flexion limited to 30 degrees or less, any ankylosis, or incapacitating episodes having a total duration of at least four weeks or more) are not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the lumbar spine disability shown during the period of time considered.  Therefore, those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

Although the Veteran noted in his July 2009 Notice of Disagreement that he was "not able to perform" his job because of his back injury ("I am missing work and am in pain all the time"), and he also noted in a September 2009 statement that he was "having to change careers because of my injuries," the evidence of record reflects that the Veteran has been gainfully employed throughout the entire period of the current claim.  Therefore, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU rating) due to the Veteran's service-connected status post herniated nucleus pulposus with spondylosis (pursuant to Rice v. Shinseki) has not been raised by the record.


ORDER

A rating in excess of 20 percent for status post herniated nucleus pulposus with spondylosis is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


